DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-25, 28-32, 35 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by  Cao (US 20140161360, cited from IDS).

Regarding claim 21, Cao teaches a method comprising: providing, by a hardware processor ( Fig. 6) and as an input to a machine-learning system, an input image comprising an object( 650 in Fig. 6); 
receiving, from the machine-learning system( Fig. 4), aspect value data indicating a plurality of predicted aspect values for a corresponding plurality of aspects of the object, the aspect value data including, for each of the plurality of aspects, a set of locations on the input image that are associated with a corresponding one of the plurality of predicted aspect values( Fig. 2A, 2B); 
generating, by the hardware processor and based on the aspect value data, a visual cue over the input image for a particular location in the set of locations, the visual cue selectable by user interaction on a display( [0017], the images are parsed into one or more different (spatially connected) semantic regions (i.e., regions of different semantic attributes) and semantic labels are assigned to the semantic regions); 
presenting, by the hardware processor, a plurality of images, each of the plurality of images comprising another object of a same category as the object, each of the other objects representing a different aspect value([0019], takes a collection of images and videos from the user, and produces indexes based on mathematical analyses of each piece of content. These indexes organize the results of the analyses for the IMARS search tool. [0032], geometric hashing); and 
filtering, by the hardware processor and responsive to user selection of a particular image of the plurality of images, results of a search based on the input image([0033], This geometric hashing index will…  support fast pruning).

Regarding claim 22, Cao teaches the method of claim 21, wherein each of the other objects share with the object an aspect of the plurality of aspects of the object([0033],  user is searching for geo-location matches for a query image).

Regarding claim 23, Cao teaches the he method of claim 21, wherein filtering results of the search comprises: receiving, by the hardware processor, the user selection of the particular image( [0033], pruned list of locations will serve as the final results to a human user); identifying, by the hardware processor, additional objects having a same aspect value of a particular object in the particular image( [0033], such as specific landmarks, foliage); and presenting, by the hardware processor, additional images, each of the additional images comprising one of the additional objects having the same aspect value of the particular object( [0034], matched semantic regions along with its spatial arrangement will serve as the supporting illustration of the location recognition result).

Regarding claim 24, Cao teaches the method of claim 23, wherein the additional images are selectable through user interaction([0033], The user might simply want to have a list of potential matches).

Regarding claim 25, Cao teaches the method of claim 21, wherein the filtering comprises aspect-value based filtering in response to the user selection of the particular image( [0033], such as specific landmarks, foliage).
Claims 28-32 and 35 recite the system and medium for the method in claim 21-25.  Since Cao also teaches a system ( Fig. 6), claims 28-32 and 35 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-27, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of KARPATHY ( "Deep visual-semantic alignments for generating image descriptions.", 2016, cited from IDS).
Regarding claim 26, Cao teaches the method of claim 21.
Cao does not expressly teach wherein the aspect value data includes a set of strength values corresponding to the set of locations, a particular strength value in the set of strength values representing a relevance level of the particular location to the aspect value.
However, KARPATHY teaches the aspect value data includes a set of strength values corresponding to the set of locations, a particular strength value in the set of strength values representing a relevance level of the particular location to the aspect value( Pg. 3130 right col para4 to Pg. 3131 left col para1,  formulate an image-sentence score as a function of the individual region-word scores, a sentence-image pair should have a high matching score if its words have a confident support in the image). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cao and KARPATHY to add region-word scores as taught by KARPATHY to the semantically labeled image in Cao, with the motivation of ” generating natural language descriptions of images and their regions)

Regarding claim 27, Cao teaches the method of claim 21.
Cao does not expressly teach wherein the visual cue over the input image comprises a bounding shape presented as a visual overlay.
However, However, KARPATHY teaches he visual cue over the input image comprises a bounding shape presented as a visual overlay ( Figure 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cao and KARPATHY to add region-word scores as taught by KARPATHY to the semantically labeled image in Cao, with the motivation of ” generating natural language descriptions of images and their regions).
Clams 33-34 recite the system for the method in claims 26 and 27 , and are also rejected.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661